Exhibit 10.14
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS
     THIS RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”), effective as of
May 2, 2011 is made by and between Willis Group Holdings Public Limited Company,
hereinafter referred to as the “Company”, and the individual (the “Director”)
who has duly completed, executed and delivered the Award Acceptance Form, a copy
of which is attached hereto as Schedule A and which is deemed to be part hereof
(the “Acceptance Form”).
     WHEREAS, the Company wishes to carry out the Plan (as hereinafter defined),
the terms of which are hereby incorporated by reference and made a part of this
Agreement; and
     WHEREAS, the Committee (as hereinafter defined) has determined that it
would be to the advantage and best interest of the Company and its shareholders
to grant an Award of Restricted Stock Units (as hereinafter defined) provided
for herein to the Director as an incentive for increased efforts during his or
her term as a member of the Board (as defined below), and has advised the
Company thereof and instructed the undersigned officer to prepare said
Agreement;
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
ARTICLE I
DEFINITIONS
     Defined terms used in this Agreement shall have the meaning specified in
the Plan or below unless the context clearly indicates to the contrary.
Section 1.1 - Act
     “Act” shall mean the Companies Act 1963 of Ireland.
Section 1.2 - Board
     “Board” shall mean the board of directors of the Company.
Section 1.3 - Change of Control
     “Change of Control” shall mean (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the U.S. Securities and Exchange
Commission there under as in effect on the date

 



--------------------------------------------------------------------------------



 



hereof) of the ordinary shares of the Company representing more than 50% of the
aggregate voting power represented by the issued and outstanding ordinary shares
of the Company; or (b) occupation of a majority of the seats (other than vacant
seats) on the Board by Persons who were neither (i) nominated by the Company’s
Board nor (ii) appointed by directors so nominated. For the avoidance of doubt,
a transaction shall not constitute a Change of Control or other consolidating
event described in Section 9 of the Plan (i) if effected for the purpose of
changing the place of incorporation or form of organization of the ultimate
parent entity of the Willis Group (including where the Company is succeeded by
an issuer incorporated under the laws of another state, country or foreign
government for such purpose and whether or not the Company remains in existence
following such transaction) and (ii) where all or substantially all of the
Person(s) who are the beneficial owners of the outstanding voting securities of
the Company immediately prior to such transaction will beneficially own,
directly or indirectly, all or substantially all of the combined voting power of
the outstanding voting securities entitled to vote generally in the election of
directors of the ultimate parent entity resulting from such transaction in
substantially the same proportions as their ownership, immediately prior to such
transaction, of such outstanding securities of the Company. The Committee, in
its sole discretion, may make an appropriate and equitable adjustment to the
Shares underlying a grant to take into account such transaction, including to
substitute or provide for the issuance of shares of the resulting ultimate
parent entity in lieu of Shares of the Company.
Section 1.4 - Committee
     “Committee” shall mean the Compensation Committee of the Board (or if no
such committee is appointed, the Board provided that a majority of the Board are
“independent directors” for the purpose of the rules and regulations of the New
York Stock Exchange).
Section 1.5 - Grant Date
     “Grant Date” shall be May 2, 2011.
Section 1.6 - Permanent Disability
     “Permanent Disability” shall mean the Director meets the requirements of
the definition of such term as defined in the Company’s long-term disability
plan applicable to the Director or, if no such plan is applicable, in the event
the Director is unable by reason of physical or mental illness or other similar
disability, to perform the material duties and responsibilities of his position
for a period of 180 consecutive business days out of 270 business days.
Section 1.7 - Plan
     “Plan” shall mean the Willis Group Holdings 2001 Share Purchase and Option
Plan, as amended from time to time.
Section 1.8 - Pronouns
     The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

- 2 -



--------------------------------------------------------------------------------



 



Section 1.9 - Restricted Share Units
     “Restricted Share Units” or “RSUs” shall mean a conditional right to
receive Shares pursuant to the terms of the Plan upon vesting, as set forth in
Section 3.1 of this Agreement.
Section 1.10 - Secretary
     “Secretary” shall mean the Secretary of the Company.
Section 1.11 - Shares or Ordinary Shares
     “Shares” or “Ordinary Shares” means ordinary shares of the Company, par
value of $0.000115, which may be authorised but unissued.
Section 1.12 - Subsidiary
     “Subsidiary” shall mean with respect to the Company, any subsidiary of the
Company within the meaning of Section 155 of the Act.
Section 1.13 - Willis Group
     “Willis Group” shall mean the Company and its Subsidiaries, collectively.
ARTICLE II
GRANT OF RESTRICTED SHARE UNITS
Section 2.1 - Grant of the Restricted Share Units
     Subject to the terms and conditions of the Plan and the additional terms
and conditions set forth in this Agreement, including any country-specific
provisions set forth in Schedule B to this Agreement, the Company hereby grants
RSUs to the Director, over a number of Shares as stated in the Acceptance Form.
Section 2.2 - RSU Payment
     Subject to Section 5 of the Plan, the Shares to be issued upon vesting of
the RSU must be fully paid up prior to vesting of the RSU by payment of the
nominal value (US$0.000115) per Share. The Committee shall ensure that payment
of the nominal value for any Shares underlying the RSU is received by it on
behalf of the Director prior to the vesting date from a non-Irish Subsidiary or
other source and shall establish any procedures or protocols necessary to ensure
that payment is timely received.
Section 2.3 - Director’s Service
     The rights and obligations of the Director as a member of the Board of the
Company shall not be affected by his participation in this Plan or right to
participate in the Plan, and the Director hereby waives any and all rights to
compensation or damages in consequence of his termination as a member of the
Board for any reason whatsoever insofar as those rights arise or may arise

- 3 -



--------------------------------------------------------------------------------



 



from his ceasing to have rights under or be entitled to vest his RSUs following
cessation of service. If, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Director shall be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claims.
Section 2.4 - Adjustments in RSUs Pursuant to Merger, Consolidation, etc.
     Subject to Sections 8 and 9 of the Plan, in the event that the outstanding
Shares subject to RSUs are, from time to time, changed into or exchanged for a
different number or kind of Shares or other securities, by reason of a share
split, spin-off, shares or extraordinary cash dividend, share combination or
reclassification, recapitalization or merger, Change of Control, or similar
event, the Committee shall, in its absolute discretion, make an appropriate and
equitable adjustment in the number and kind of Shares. In the event of a Change
of Control and regardless of whether the RSUs are assumed or substituted by a
successor company, the RSUs shall not immediately vest unless the Committee so
determines at the time of the Change of Control, in its absolute discretion, on
such terms and conditions that the Committee deems appropriate. Any such
adjustment or determination made by the Committee shall be final and binding
upon the Director, the Company and all other interested persons. An adjustment
may have the effect of reducing the price at which Shares may be acquired to
less than their nominal value (the “Shortfall”), but only if and to the extent
that the Committee shall be authorized to capitalize from the reserves of the
Company a sum equal to the Shortfall and to apply that sum in paying up that
amount on the Shares.
Section 2.5 - Director Costs
     The Director must make full payment to the Company by which the Director is
providing service of all income tax, payroll tax, payment on account, and social
insurance contribution amounts (“Tax”), which under federal, state, local or
foreign law, the Company or any Subsidiary is required to withhold upon vesting,
settlement or other tax event of the RSUs. In a case where the Company is
obliged to (or would suffer a disadvantage if it were not to) account for any
Tax (in any jurisdiction) for which the Director is liable by virtue of the
Director’s participation in the Plan and/or any social insurance contributions
recoverable from and legally applicable to the Director (the “Tax-Related
Items”), the Director shall make full payment to the Company or any Subsidiary
of an amount equal to the Tax-Related Items, or otherwise enter into
arrangements acceptable to the Company or any Subsidiary to satisfy all
Tax-Related Items. In this regard, the Director authorizes the Company, or its
respective agents, at the Company’s discretion to satisfy the obligations with
regard to all the Tax-Related Items by one or a combination of the following:
(i) withholding from cash compensation paid to the Director by the Company; or
(ii) withholding from proceeds of the sale of Shares acquired upon vesting of
the RSUs either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Director’s behalf pursuant to this authorization); or
(iii) withholding in Shares to be issued at vesting of the RSUs.

- 4 -



--------------------------------------------------------------------------------



 



     To avoid any negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Director is deemed to have been issued the full number of Shares subject to
vested RSUs, notwithstanding that a number of Shares are held back solely for
the purpose of paying the Tax-Related Items due as a result of any aspect of the
Director’s participation in the Plan.
     Finally, the Director shall pay to the Company any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Director’s participation in the Plan that cannot be satisfied by the means
previously described.
ARTICLE III
PERIOD OF VESTING
Section 3.1 - Commencement of Vesting
     (a) Provided the Director continues as a member of the Board through the
vesting date, the RSUs shall become vested as follows:

              Percentage of Shares as to which   Vesting Date   RSUs Become
Vested  
May 2, 2012
    100%  

     (b) In the event the Director ceases to be a member of the Board, the RSUs,
to the extent not vested shall be forfeited immediately unless (i) the
Committee, in its sole discretion, determines that the RSUs shall become fully
vested with respect to all or a portion of the Shares at the time the Director’s
services end or (ii) except as otherwise specified within the terms and
conditions of Sections 3.1(c) and 3.1(d) below.
     (c) In the event the Director ceases to be a member of the Board as a
result of Death or Permanent Disability, the RSUs shall become fully vested with
respect to all Shares underlying such RSU Award at the time the Director’s
services end.
     (d) The RSUs may immediately vest, if the Committee, in its sole
discretion, so determines subject to Section 2.4 of the Agreement, upon the
effective date of a Change of Control or other similar event.
Section 3.2 - Conditions to Issuance of Share Certificates
     The Shares to be delivered within one month of each vesting date of the
RSUs, as set out in 3.1(a) above, may be either previously authorized but
unissued Shares or issued Shares held by any other person. Such Shares shall be
fully paid. The Company shall not be required to issue or deliver any
certificate or certificates (or their electronic equivalent) for Shares allotted

- 5 -



--------------------------------------------------------------------------------



 



and issued upon the applicable vesting date of the RSUs prior to fulfillment of
all of the following conditions, and in any event, subject to Section 409A of
the Code for U.S. taxpayers:
     (a) The obtaining of approval or other clearance from any state, federal,
local or foreign governmental agency which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and
     (b) The Director has paid or made arrangements to pay the Tax-Related Items
pursuant to Section 2.5.
     Without limiting the generality of the foregoing, the Committee may in the
case of U.S. resident directors of the Company require an opinion of counsel
reasonably acceptable to it to the effect that any subsequent transfer of Shares
acquired on the vesting of RSUs does not violate the Exchange Act and may issue
stop-transfer orders in the U.S. covering such Shares.
Section 3.3 - Rights as Shareholder
     The Director shall not be, nor have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares that may be received upon
the vesting of the RSUs unless and until certificates representing such Shares
(or their electronic equivalent) shall have been issued by the Company to the
Director. No dividend equivalent payments shall be made on the RSUs.
Section 3.4 - Limitation on Obligations
     The Company’s obligation with respect to the RSUs granted hereunder is
limited solely to the delivery to the Director of Shares within the period when
such Shares are due to be delivered hereunder, and in no way shall the Company
become obligated to pay cash in respect of such obligation. This RSU Award shall
not be secured by any specific assets of the Company or any of its Subsidiaries,
nor shall any assets of the Company or any of its Subsidiaries be designated as
attributable or allocated to the satisfaction of the Company’s obligations under
this Agreement. In addition, the Company shall not be liable to the Director for
damages relating to any delays in issuing the share certificates or its
electronic equivalent to him (or his designated entities), any loss of the
certificates, or any mistakes or errors in the issuance of the certificates or
in the certificates themselves.
ARTICLE IV
ADDITIONAL TERMS AND CONDITIONS OF THE RSUs
Section 4.1 - Nature of Award
     In accepting the RSUs, the Director acknowledges, understands and agrees
that:
     (a) the Plan is established voluntarily by the Company, is discretionary in
nature and may be amended, suspended or terminated by the Company at any time;

- 6 -



--------------------------------------------------------------------------------



 



     (b) the RSU award is voluntary and occasional and does not create any
contractual or other right to receive future RSU awards, or benefits in lieu of
a RSU award, even if RSU awards have been granted repeatedly in the past;
     (c) all decisions with respect to future RSUs, if any, will be at the sole
discretion of the Company;
     (d) the Director’s participation in the Plan is voluntary;
     (e) the RSUs and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation under any pension arrangement;
     (f) the RSUs and any Shares acquired under the Plan are not part of normal
or expected compensation for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, dismissal, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to past services to the Company or any
Subsidiary; and
     (g) the future value of the Shares underlying the RSUs is unknown and
cannot be predicted with certainty.
Section 4.2 - No Advice Regarding Grant
     The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Director’s participation in the
Plan, the issuance of Shares upon vesting of the RSUs or sale of the Shares. The
Director is hereby advised to consult with his own personal tax, legal and
financial advisors regarding his participation in the Plan before taking any
action related to the Plan.
Section 4.3 - Director Reporting Obligation
     Directors of the Company are subject to certain notification requirements
under the Act. Directors must notify the company for which the Director is
providing service of the Director’s interest in the Company and the number and
class of Shares or rights to which the interest relates within five days of the
issuance or disposal of Shares or within five days of becoming aware of the
event giving rise to the notification by submitting a Form 53. This disclosure
requirement also applies to any rights or Shares acquired by the Director’s
spouse or children (under the age of 18).
ARTICLE V
DATA PRIVACY NOTICE AND CONSENT
Section 5 - Data Privacy
     (a) The Director hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Director’s
personal data as described in this Agreement and any other RSU materials by and
among, as applicable, the Company and

- 7 -



--------------------------------------------------------------------------------



 



its Subsidiaries for the exclusive purpose of implementing, administering and
managing the Director’s participation in the Plan.
     (b) The Director understands that the Company and its Subsidiaries may hold
certain personal information about the Director, including, but not limited to,
the Director’s name, home address, telephone number, date of birth, social
insurance number or other identification number, compensation, nationality, job
title, any Shares or directorships held in the Company, details of all RSUs or
any other entitlement to Shares awarded, canceled, exercised, vested, unvested
or outstanding in the Director’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).
     (c) The Director understands that Data will be transferred to Morgan
Stanley Smith Barney or to any other third party assisting in the
implementation, administration and management of the Plan. The Director
understands that the recipients of the Data may be located in the Director’s
country or elsewhere, and that the recipients’ country (e.g., Ireland) may have
different data privacy laws and protections from the Director’s country. The
Director understands that he may request a list with the names and addresses of
any potential recipients of the Data by contacting his local human resources
representative. The Director authorizes the Company, Morgan Stanley Smith Barney
and any other recipients of Data which may assist the Company (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his participation in
the Plan. The Director understands that Data will be held only as long as is
necessary to implement, administer and manage the Director’s participation in
the Plan. The Director understands that he may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his local human resources
representative. The Director understands, however, that refusing or withdrawing
his consent may affect the Director’s ability to participate in the Plan. For
more information on the consequences of the Director’s refusal to consent or
withdrawal of consent, the Director understands that he may contact his local
human resources representative.
ARTICLE VI
MISCELLANEOUS
Section 6.1 - Administration
     The Committee shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Director, the Company and all
other interested persons. No member of the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or the RSUs. In its absolute discretion, the Committee may at any
time and from time to time exercise any and all rights and duties of the
Committee under the Plan and this Agreement.
Section 6.2 - RSUs Not Transferable

- 8 -



--------------------------------------------------------------------------------



 



     Neither the RSUs nor any interest or right therein or part thereof shall be
subject to the debts, contracts or engagements of the Director or his successors
in interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that this Section 6.2 shall not
prevent transfers made solely for estate planning purposes or under a will or by
the applicable laws of inheritance.
Section 6.3 - Binding Effect
     The provisions of this Agreement shall be binding upon and accrue to the
benefit of the parties hereto and their respective heirs, legal representatives,
successors and assigns.
Section 6.4 - Notices
     Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company at the following address:
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: Company Secretary
and any notice to be given to the Director shall be addressed to him at the
address given beneath his signature hereto.
     By a notice given pursuant to this Section 6.4, either party may hereafter
designate a different address for notices to be given to him. Any notice that is
required to be given to the Director shall, if the Director is then deceased, be
given to the Director’s personal representatives if such representatives have
previously informed the Company of their status and address by written notice
under this Section 6.4. Any notice shall have been deemed duly given when sent
by facsimile or enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service or the United
Kingdom’s Post Office or in the case of a notice given by an Director resident
outside the United States of America or the United Kingdom, sent by facsimile or
by a recognized international courier service.
Section 6.5 - Titles
     Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Agreement.
Section 6.6 - Applicability of Plan

- 9 -



--------------------------------------------------------------------------------



 



     The RSUs Award shall be subject to all of the terms and provisions of the
Plan, to the extent applicable to the RSUs Award. In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.
Section 6.7 - Amendment
     This Agreement may be amended only by a document executed by the parties
hereto, which specifically states that it is amending this Agreement.
Section 6.8 - Governing Law
     This Agreement shall be governed by, and construed in accordance with the
laws of Ireland, without regard to conflicts of law principles.
Section 6.9 - Jurisdiction; Arbitration
     Each party hereto hereby consents to the jurisdiction of the federal and
state courts in the State of New York, irrevocably waives any objection it may
now or hereafter have to laying of the venue of any suit, action, or proceeding
in connection with this Agreement in any such court, and hereby irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in any inconvenient forum. No suit, action or proceeding
against the Company or the Director with respect to this Agreement may be
brought in any court, domestic or foreign, or before any similar domestic or
foreign authority other than in a court of competent jurisdiction in the State
of New York, and the Company and the Director hereby irrevocably waive any right
which he may otherwise have had to bring such action in any other court,
domestic or foreign, or before any similar domestic or foreign authority. The
Company and the Director hereby submit accordingly to the jurisdiction of such
courts for the purpose of any such suit, action or proceeding, and further
agrees that service upon it shall be sufficient if made by registered mail;
provided, however, with respect to the provisions of this Agreement governed by
the laws of the State of New York, any dispute hereunder or with regard to any
document or agreement referred to herein, shall be resolved by arbitration
before the American Arbitration Association in New York City, New York. The
determination of the arbitrator shall be final and binding on the parties hereto
and may be entered in any court of competent jurisdiction. In the event of any
arbitration or other disputes with regard to this Agreement or any other
document or agreement referred to herein, the Company shall pay the Directors
legal fees and disbursements promptly upon presentation of invoices thereof,
subject to an obligation of the Director to repay such amounts if an arbitrator
finds the Directors positions in such arbitration or dispute to have been
frivolous or made in bad faith.
Section 6.10 - Electronic Delivery
     The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Director hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

- 10 -



--------------------------------------------------------------------------------



 



Section 6.11 - Schedule B
     The RSUs shall be subject to any special provisions set forth in Schedule B
for the Director’s country of residence, if any. If the Director relocates to
one of the countries included in Schedule B during prior to the vesting of the
RSUs, the special provisions for such country shall apply to the Director, to
the extent the Company determines that the application of such provisions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Schedule B constitutes part of this Agreement.
Section 6.12 - Severability
     The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
Section 6.13 - Imposition of Other Requirements
     The Company reserves the right to impose other requirements on the RSUs and
the Shares acquired upon vesting of the RSUs, to the extent the Company
determines it is necessary or advisable in order to comply with local laws or
facilitate the administration of the Plan, and to require the Director to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing.
Section 6.14 - Code Section 409A
     For purposes of U.S. taxpayers, it is intended that the terms of the RSUs
will comply with the provisions of Section 409A of the Code and the Treasury
Regulations relating thereto so as not to subject the Director to the payment of
additional taxes and interest (or other adverse tax consequences) under
Section 409A of the Code, and this Agreement will be interpreted, operated and
administered in a manner that is consistent with this intent. In furtherance of
this intent, the Committee may adopt such amendments to this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, in each case, without the
consent of the Director, that the Committee determines are reasonable, necessary
or appropriate to comply with the requirements of Section 409A of the Code and
related U.S. Department of Treasury guidance. In that light, the Willis Group
makes no representation or covenant to ensure that the RSUs that are intended to
be exempt from, or compliant with, Section 409A of the Code are not so exempt or
compliant or for any action taken by the Committee with respect thereto.
Section 6.15 - Counterparts
     This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.
IN WITNESS WHEREOF, the Company and the Director have each executed this
Agreement.
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY

- 11 -



--------------------------------------------------------------------------------



 



         
 
  By:    
 
  Name:    
 
  Title:    

- 12 -



--------------------------------------------------------------------------------



 



SCHEDULE A
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
RESTRICTED SHARE UNITS AWARD AGREEMENT- ACCEPTANCE FORM FOR
NON-EMPLOYEE DIRECTORS

     
Name
   
 
   
Number of RSUs Granted
   
 
   
Grant Date
  May 2, 2011

I accept the grant of Restricted Share Units (RSUs) under the Willis Group
Holdings 2001 Share Purchase and Option Plan, as amended from time to time and I
agree to be bound by the terms and conditions of the Restricted Share Units
Award Agreement dated May 2, 2011.

 
Signature:
 
Address:

Once completed, please return one copy of this form to:
Willis Group Holdings Public Limited Company
c/o Willis North America, Inc.
One World Financial Center
New York, NY 10281
Attention: Company Secretary

- 13 -



--------------------------------------------------------------------------------



 



SCHEDULE B
WILLIS GROUP HOLDINGS
2001 SHARE PURCHASE AND OPTION PLAN
(AS AMENDED AND RESTATED ON DECEMBER 30, 2009 BY WILLIS GROUP
HOLDINGS LIMITED AND AS AMENDED AND RESTATED AND ASSUMED BY
WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY
ON DECEMBER 31, 2009)
APPENDIX TO
RESTRICTED SHARES UNITS AWARD AGREEMENT FOR NON-EMPLOYEE
DIRECTORS
Terms and Conditions
This Schedule B includes additional terms and conditions that govern the RSU
Award granted to the Director under the Plan if the Director resides in one of
the countries listed below. This Schedule B forms part of the Agreement.
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Agreement or the Plan.
Notifications
This Schedule B also includes information based on the securities, exchange
control and other laws in effect in the Director’s country as of May 2011. Such
laws are often complex and change frequently. As a result, the Company strongly
recommends that the Director not rely on the information noted herein as the
only source of information relating to the consequences of the Director’s
participation in the Plan because the information may be out of date at the time
the RSUs vest under the Plan.
In addition, the information is general in nature. The Company is not providing
the Director with any tax advice with respect to the RSUs. The information is
provided below may not apply to the Director’s particular situation, and the
Company is not in a position to assure the Director of any particular result.
Accordingly, the Director is strongly advised to seek appropriate professional
advice as to how the tax or other laws in the Director’s country apply to the
Director’s situation.
Finally, if the Director is a citizen or resident of a country other than the
one in which the Director is currently providing service, transfers his or her
country of service after the Grant Date, or is considered a resident of another
country for local law purposes, the notifications contained herein may not be
applicable to the Director, and the Company shall, in its discretion, determine
to what extent the terms and conditions contained herein shall be applicable to
the Director.
IRELAND

- 14 -



--------------------------------------------------------------------------------



 



There are no country-specific provisions.
UNITED KINGDOM
Terms and Conditions
Director Costs. This provision supplements Section 2.5 of the Agreement:
The Director understands and agrees that it is his obligation to satisfy the
full amount of Tax-Related Items that the Grantee owes at vesting of the RSUs,
or the release or assignment of the RSUs for consideration, or the receipt of
any other benefit in connection with the RSUs (the “Taxable Event”) within
90 days after the Taxable Event, or such other period specified in section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003.
Notwithstanding the foregoing, where the Company is obliged to (or would suffer
a disadvantage if it were not to) account for any income tax or National
Insurance Contributions (“NICs”) for which the Director is liable by virtue of
the Director’s participation in the Plan, the Director shall make full payment
to the Company or any Subsidiary of an amount equal to the Tax-Related Items, or
otherwise enter into arrangements acceptable to the Company or any Subsidiary to
secure that such a payment by any method set forth in Section 2.5 of the
Agreement within 90 days after the Taxable Event although the Director
acknowledges that he ultimately will be responsible for reporting any income tax
or NICs due on the RSU income directly to the HMRC under the self-assessment
regime.
UNITED STATES OF AMERICA
There are no country-specific provisions.

- 15 -